Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening section” and “a groove bottom section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 9-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “an opening section” and “a groove bottom section”. Although the features are mentioned in the specification, the features are never specifically described nor shown in the drawings.  One of ordinary skill in the art would no know, based on the disclosure, what features would qualify as “an opening section” and “a groove bottom section”.  Regarding the groove bottom section, although one of ordinary skill in the art would understand in general what a groove bottom is, the specification (and claims) go on to disclose an annular recess section.  Is the annular recess section the same section as the groove bottom section or a new and different section? Either way, the disclosure does not provide enough description for one of ordinary skill in the art to make and use a device with “an opening section” or “a groove bottom section”.

The following is a quotation of 35 U.S.C. 112(b):




Claims 9-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “a line of intersection”. It is unclear how two inclined circumferential surfaces (cones) can produce a line.  Perhaps Applicant intended intersection between the inner circumferential surface and the outer circumferential surface forming a circle.
	Claim 10 recites “an annular recess section”. Claim 9 previously recited “a groove bottom section”.  It is unclear if these are the same structure or two separate structures.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 13-14, 17-18, 21-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Watai JP 2014-40869 in view of Watai U.S. 2008/0310780.
Re clm 9, Watai ‘869 discloses a slide bearing (Fig. 1) for supporting a load, comprising: an upper case (2); a lower case (41) combined with the upper case; a center plate (71) in a substantial annular shape, being located between the upper case and the lower case; the center plate comprising: a bearing surface (upper facing portion of 71) and an annular groove (84) first interpretation, the inner and outer circumferential surfaces can each include the groove bottom section, in which case they would intersect at the center of the groove bottom on the surface; see Figure below for second interpretation); and the back face is a face located on an opposite side from the bearing surface.

    PNG
    media_image1.png
    370
    563
    media_image1.png
    Greyscale


Watai ‘780 teaches a sliding sheet (6, Fig. 6) in a substantial annular shape, being located between the center plate (22) and the upper case (3) or between the center plate (22, Fig. 9) and the lower case (5); the bearing surface slidable with the sliding sheet ([0009]) for the purpose of easily adjusting the bearing to obtain  an optimum coefficient of friction such that smooth operation equivalent to that of a rolling bearing can be ensured ([0009]).
It would have been obvious to one of ordinary skill in the art to modify Watai ‘869 and provide a sliding sheet in a substantial annular shape, being located between the center plate and the upper case or between the center plate and the lower case; the bearing surface slidable with the sliding sheet for the purpose of easily adjusting the bearing to obtain an optimum coefficient of friction such that smooth operation equivalent to that of a rolling bearing can be ensured.
Re clm 10, Watai ‘869 further discloses the annular groove further comprises an annular recess section (including groove bottom at 84) formed on an area including the line of intersection (according to first interpretation above) between the inner circumferential surface and the outer circumferential surface; the inner circumferential surface is continuous with an inner edge of the annular recess section (since entire upper surface if a continuous surface); and the outer circumferential surface is continuous with an outer edge of the annular recess section (since entire upper surface is a continuous surface).
Re clm 13 and 14¸ Watai ‘869 further discloses the center plate further comprises a taper (at 101 and 97, Fig. 3) formed at each of inner and outer edges (78 and 81) of the back face.
Re clm 17-18 and 21-22, Watai ‘869 further discloses for the bearing surface, a distance from the back face to an opening-side rim of the inner circumferential surface is larger than a 

    PNG
    media_image2.png
    352
    587
    media_image2.png
    Greyscale

Re clm 25-26, Watai ‘869 further discloses the center plate is made of elastic material ([0028]; it is noted that all plastics are elastic).
Re clm 27, Watai ‘869 further discloses a sealing member (labyrinth type seal created between 49 and 6).
Re clm 28, Watai ‘869 further discloses the slide bearing is configured to support the load on a shaft member (113, Fig. 5) while allowing rotational motion of the shaft member; the upper case is configured to be, with the shaft member inserted in the upper case, attached to an object (2) to be supported by the shaft member; the lower case is combined with the upper case so as to be rotatable relative to the upper case with the shaft member inserted in the lower case.
Watai ‘869 in view of Watai ‘780 further discloses the center plate and the sliding sheet are configured to be located between the upper case and the lower case with the shaft member .

Claims 9-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kellam U.S. 2004/0130115 in view of Watai U.S. 2008/0310780.
Re clm 9, Kellam discloses a slide bearing (Fig. 15 and 16) for supporting a load, comprising: an upper case (either of 8 or 9); a lower case (other of 8 or 9) combined with the upper case; a center plate (70) in a substantial annular shape, being located between the upper case and the lower case; the center plate comprising: a bearing surface (for example, 74 and 72) and an annular groove (including void at center of V-shape just above 9c) formed on the bearing surface and including an opening section (at radial extremes of 70) and a groove bottom section (at void), the annular groove comprising: an inner circumferential surface (radially inner half of 70) inclining from the opening section toward the groove bottom section as it goes outwardly in a radial direction; and an outer circumferential surface (radially outer half of 70) inclining from the opening section toward the groove bottom section as it goes inwardly in the radial direction, wherein: a line of intersection between the inner circumferential surface and the outer circumferential surface is positioned closer to the bearing surface than to a back face of the center plate (as a first interpretation, the inner and outer circumferential surfaces can each include the groove bottom section, in which case they would intersect at the center of the groove bottom on the surface; see Figure below for second interpretation); and the back face is a face located on an opposite side from the bearing surface.

    PNG
    media_image3.png
    577
    623
    media_image3.png
    Greyscale

Kellam does not disclose a sliding sheet in a substantial annular shape, being located between the center plate and the upper case or between the center plate and the lower case; the bearing surface slidable with the sliding sheet.
Watai ‘780 teaches a sliding sheet (6, Fig. 6) in a substantial annular shape, being located between the center plate (22) and the upper case (3) or between the center plate (22, Fig. 9) and the lower case (5); the bearing surface slidable with the sliding sheet ([0009]) for the purpose of easily adjusting the bearing to obtain  an optimum coefficient of friction such that smooth operation equivalent to that of a rolling bearing can be ensured ([0009]).

Re clm 10, Kellam further discloses the annular groove further comprises an annular recess section (including groove bottom between 70 and 9c) formed on an area including the line of intersection (according to first interpretation above) between the inner circumferential surface and the outer circumferential surface; the inner circumferential surface is continuous with an inner edge of the annular recess section (since entire upper surface if a continuous surface); and the outer circumferential surface is continuous with an outer edge of the annular recess section (since entire upper surface is a continuous surface).
Re clm 11 and 12, Kellam further discloses the back face of the center plate is a flat (75).
Re clm 13-16¸ Kellam further discloses the center plate further comprises a taper (71 and 73) formed at each of inner and outer edges of the back face.
Re clm 17-24, Kellam further discloses for the bearing surface, a distance from the back face to an opening-side rim of the inner circumferential surface is larger than a distance from the back face to an opening-side rim of the outer circumferential surface (See Fig. below).

    PNG
    media_image4.png
    577
    623
    media_image4.png
    Greyscale

Re clm 25 and 26, Kellam further discloses the center plate is made of elastic material (plastic; it is noted that all plastics are elastic).
Re clm 27, Kellam further discloses a sealing member (labyrinth type seal created at radial inner and outer extremes by 8c and 9c).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyata U.S. 2006/0140523 discloses a sliding element formed of a thermoplastic elastomer ([0032]). Blanke U.S. 2008/0317394 discloses a lip seal (18). Watai JP 2003-269458 discloses a similar V-shaped groove in a center plate (Fig. 3-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/            Primary Examiner, Art Unit 3656